DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to remarks filed 11/25/2020.
2.	Claims 1-18 are pending, claims 9-17 have been withdrawn.
3.	Applicant's arguments have been fully considered but they are not persuasive. Please see below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over BAK et al. (2015/0124152).
	BAK et al. discloses a near-infrared absorptive composition comprising a mixture of two or more copper complexes [0018-0019] wherein the ligand included phosphoric acid ester compounds of formula (1) [0023] that is defined by A-1 and A-2 [table]. It is noted that identical compositions would not have substantially identical properties, thus solid and liquid copper phosphate esters are inherent to the complexes of BAK et al.

	Regarding claim 2; BAK discloses 30-99wt% of the total copper complex [0017], while BAK does not expressly disclose the specific amount of the different complexes, however, to achieve the advantages of infrared filters to form desired thin films, modifying the amounts would be obvious and would be beneficial in infrared mediums such as the instant invention. In re Antonie, 559 F .2d 618, 195 USPQ 6 (CCPA 1977). Thus making it obvious to modify the disclosure of BAK and arrive at the instant invention in the absence of new or unexpected results.  
	Regarding claims 3-4; BAK discloses a photoinitiator [0265]; BAKs compounds inherently include the cross-linkable monomer and photo/thermal polymerizability.
	Regarding claims 7-8; BAK discloses compounds A-234 and A-325 [pg.14] reads on the clamed limitation.

6.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (US5466755).
	Sakagami et al. discloses a composition comprising a mixture of the below compounds

    PNG
    media_image1.png
    176
    354
    media_image1.png
    Greyscale
[col.9;ln1-20] with copper content dissolved within the mixture at some point forming the claimed compounds [example1]. It is noted the claimed compounds are not the staring materials in the composition but the result of mixing various elements would at least form the claimed invention. However, since the compounds exists the functions are obvious thus enabling one of ordinary skill in the art to arrive at the instant invention in the absence of new or unexpected results. 
Regarding claim 18: Sakagami disclose the use of water as a solvent [col.7;ln31-35]

Response to Arguments
Applicant’s remarks: see pages 7-16 filed 11/25/2020.
The position of the Office: Bak discloses that it is at least possible to combine copper phosphate esters. Both compounds reflect the claimed compounds of 5 and 6. Since A-1 and A-2 read on 5 and 6 the accompanying properties and functions would be identical. Bak not explicitly reciting the functions for the compounds does not mean the properties/functions are not inherent. While the unexpected results are noted, the disclosure states combinations can occur. Thus making it obvious to modify the disclosure of Bak and arrive at the instant invention.
Thus, all above rejections stand.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763